Exhibit 10.3
LONG-TERM INCENTIVE PLAN OF CHEVRON CORPORATION
(Amended and Restated Effective January 1, 2009)

E-31



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION I. PURPOSE OF THE PLAN
    E-35  
 
       
SECTION II. DEFINITIONS
    E-35  
 
       
(a)  “Award”
    E-35  
(b)  “Benefit Protection Period”
    E-35  
(c)  “Board”
    E-35  
(d)  “Business in Competition”
    E-35  
(e)  “Change in Control”
    E-35  
(f)  “Code”
    E-35  
(g)  “Commission”
    E-36  
(h)  “Committee”
    E-36  
(i)  “Common Stock”
    E-36  
(j)  “Corporation”
    E-36  
(k)  “Corporation Confidential Information”
    E-36  
(l)  “Covered Employee”
    E-36  
(m)  “Director”
    E-36  
(n)  “Dividend Equivalent”
    E-37  
(o)  “Document”
    E-37  
(p)  “Eligible Employee”
    E-37  
(q)  “Exchange Act”
    E-37  
(r)  “Fair Market Value”
    E-37  
(s)  “Full Value Award”
    E-37  
(t)  “Grant Eligible Employee”
    E-37  
(u)  “Independent Director”
    E-37  
(v)  “Misconduct”
    E-37  
(w)  “Non-Employee Director”
    E-39  
(x)  “Non-Stock Award”
    E-39  
(y)  “Non-Stock Award Agreement”
    E-39  
(z)  “Optionee”
    E-39  
(aa)  “Other Share-Based Award”
    E-39  
(bb)  “Other Share-Based Award Agreement”
    E-39  
(cc)  “Outside Director”
    E-39  
(dd)  “Participant”
    E-39  
(ee)  “Payroll”
    E-39  
(ff)  “Performance Share”
    E-39  
(gg)  “Plan”
    E-39  
(hh)  “Restricted Stock”
    E-39  
(ii)  “Restricted Stock Agreement”
    E-39  
(jj)  “Restricted Stock Award”
    E-40  
(kk)  “Restricted Stock Unit”
    E-40  
(ll)  “Restriction Period”
    E-40  
(mm)  “Rule 16b-3”
    E-40  
(nn)  “Rules”
    E-40  
(oo)  “Share”
    E-40  

E-32



--------------------------------------------------------------------------------



 



         
(pp)  “Stock Appreciation Right” or “SAR”
    E-40  
(qq)  “Stock Option”
    E-40  
(rr)  “Stock Option Agreement”
    E-40  
(ss)  “Subsidiary”
    E-40  
(tt)  “Stock Unit”
    E-40  
(uu)  “Successors or Assigns”
    E-40  
(vv)  “Termination”, “Terminated”, or “Terminate”
    E-40  
 
       
SECTION III. ADMINISTRATION
    E-41  
 
       
(a)  Composition of the Committee
    E-41  
(b)  Actions by the Committee
    E-41  
(c)  Powers of the Committee
    E-41  
(d)  Liability of Committee Members
    E-42  
(e)  Administration of the Plan Following a Change in Control
    E-43  
 
       
SECTION IV. DURATION OF THE PLAN
    E-43  
 
       
SECTION V. SHARES SUBJECT TO THE PLAN
    E-43  
 
       
(a)  Maximum Number of Shares
    E-43  
(b)  Accounting for Number of Shares
    E-43  
(c)  Source of Stock Issued Under the Plan
    E-43  
 
       
SECTION VI. PERSONS ELIGIBLE FOR AWARDS
    E-44  
 
       
SECTION VII. AGGREGATE LIMITS ON AWARDS
    E-44  
 
       
(a)  Stock Options, Stock Appreciation Rights, Restricted Stock and Other
Share-Based Awards
    E-44  
(b)  Non-stock Awards
    E-44  
 
       
SECTION VIII. STOCK OPTIONS
    E-44  
 
       
(a)  Limitation to Non-Statutory Stock Options
    E-44  
(b)  Awards of Stock Options
    E-44  
(c)  Number of Shares
    E-44  
(d)  Exercise Price
    E-44  
(e)  Method of Payment
    E-45  
(f)  Term and Exercise of Stock Options; Non-Transferability of Stock Options
    E-45  
(g)  Termination of Employment
    E-46  
(h)  Rights as a Stockholder
    E-46  
(i)  Stock Appreciation Rights
    E-46  
 
       
SECTION IX. RESTRICTED STOCK
    E-46  
 
       
(a)  Restricted Stock Awards
    E-46  
(b)  Terms, Conditions, and Restrictions
    E-47  
(c)  Limitations
    E-47  
(d)  Rights as a Stockholder
    E-48  
(e)  Recording of the Participant’s Interest
    E-48  

E-33



--------------------------------------------------------------------------------



 



         
SECTION X. OTHER SHARE-BASED AWARDS
    E-48  
 
       
(a)  Grants
    E-48  
(b)  Terms, Conditions, and Restrictions
    E-49  
(c)  Limitations
    E-50  
 
       
SECTION XI. NON-STOCK AWARDS
    E-50  
 
       
(a)  Grants
    E-50  
(b)  Terms and Conditions
    E-50  
 
       
SECTION XII. RECAPITALIZATION
    E-51  
 
       
SECTION XIII. FORFEITURE FOR MISCONDUCT
    E-52  
 
       
SECTION XIV. SECURITIES LAW REQUIREMENTS
    E-53  
 
       
SECTION XV. AMENDMENTS OF THE PLAN OR AWARDS
    E-54  
 
       
(a)  Amendment of the Plan
    E-54  
(b)  Amendments of Awards
    E-54  
(c)  Rights of Participant
    E-54  
 
       
SECTION XVI. GENERAL PROVISIONS
    E-55  
 
       
(a)  Authority to Satisfy Obligations
    E-55  
(b)  Participants’ Stockholder Rights
    E-55  
(c)  Participant’s Rights Unsecured
    E-55  
(d)  Authority to Establish a Grantor Trust
    E-55  
(e)  No Obligation to Exercise Stock Option
    E-55  
(f)  Participant’s Beneficiary
    E-55  
(g)  Deferral Elections
    E-55  
(h)  Awards in Foreign Countries
    E-55  
(i)  Withholding Taxes
    E-56  
(j)  Other Corporation Benefit and Compensation Programs
    E-56  
(k)  Application of Funds
    E-56  
(l)  Costs of the Plan
    E-56  
(m)  Binding Effect of Plan
    E-56  
(n)  No Waiver of Breach
    E-56  
(o)  No Right to Employment
    E-57  
(p)  Choice of Law
    E-57  
(q)  Severability
    E-57  
 
       
SECTION XVII. APPROVAL OF STOCKHOLDERS
    E-57  
 
       
SECTION XVIII. EXECUTION
    E-57  

E-34



--------------------------------------------------------------------------------



 



LONG-TERM INCENTIVE PLAN OF CHEVRON CORPORATION
(Amended and Restated Effective January 1, 2009)
SECTION I. PURPOSE OF THE PLAN.
     The purpose of the Long-Term Incentive Plan of Chevron Corporation (“Plan”)
is to promote and advance the interests of Chevron Corporation and its
stockholders by strengthening the ability of the Corporation to attract,
motivate and retain managerial and other employees, and to strengthen the
mutuality of interests between such employees and the Corporation’s
stockholders. The Plan was originally adopted by the Board on January 24, 1990
and was approved by the stockholders of the Corporation at the 1990 annual
meeting of stockholders. The Plan replaced the Management Contingent Incentive
Plan. The Plan has been amended on various occasions. The Plan was amended and
restated by the Board effective January 28, 2004 and approved by the
stockholders of the Corporation at the 2004 annual meeting of stockholders. The
Plan was further amended and restated effective January 1, 2005 to comply with
Section 409A of the Code. It was then amended and restated effective December 7,
2005 and December 6, 2006. It is now amended and restated effective January 1,
2009 in order to comply with the Internal Revenue Service’s final regulations
under Section 409A. This restatement of the Plan shall apply to all Awards made
after December 31, 2008. It shall also apply to earlier Awards (other than that
of Stock Options, Stock Appreciation Rights, and Restricted Stock) that will be
distributed after December 31, 2008.
SECTION II. DEFINITIONS.
     For purposes of the Plan, the following terms shall have the meanings set
forth below:
     (a) “Award” means a grant under the Plan of Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Other Share-Based
Awards, or Non-Stock Awards.
     (b) “Benefit Protection Period” means the period commencing on the date six
months prior to the public announcement of a proposed transaction which, when
effected, is a Change in Control and ending on the date which is two years after
the date of a Change in Control.
     (c) “Board” means the Board of Directors of the Corporation.
     (d) “Business in Competition” means any person, organization or enterprise
which is engaged in or is about to be engaged in any line of business engaged in
by the Corporation at such time.
     (e) “Change in Control” means a “change in control” of the Corporation as
defined in Article VI. of the bylaws of the Corporation, as such bylaws may be
amended from time to time.
     (f) “Code” means the Internal Revenue Code of 1986, as amended.

E-35



--------------------------------------------------------------------------------



 



     (g) “Commission” means the federal Securities and Exchange Commission.
     (h) “Committee” means the committee of the Board that it appoints to
administer the Plan. In the absence of specific action by the Board, the Board
shall be deemed to have appointed the Board’s Management Compensation Committee.
     (i) “Common Stock” means the $0.75 par value common stock of the
Corporation or any security of the Corporation identified by the Committee as
having been issued in substitution, exchange or lieu thereof.
     (j) “Corporation” means Chevron Corporation, a Delaware corporation, or any
Successors or Assigns. Where the context shall permit, “Corporation” shall
include the Subsidiaries of Chevron Corporation.
     (k) “Corporation Confidential Information” includes:
          (1) Information embodied in inventions, discoveries and improvements,
whether patentable or unpatentable, including trade secrets;
          (2) Geological and geophysical data and analyses thereof, well
information, discoveries, development initiatives, reserves, offshore bidding
strategies, potential value of unleased offshore acreage, exploration and other
business strategies and investment plans, business methods, current and planned
technology, processes and practices relating to the existence of, exploration
for, or the development of oil, gas, or other potentially valuable raw material,
product, mineral or natural resource of any kind;
          (3) Confidential personnel or Human Resources data;
          (4) Customer lists, pricing, supplier lists, and Corporation
processes;
          (5) Any other information having present or potential commercial
value; and
          (6) Confidential information of any kind in possession of the
Corporation, whether developed for or by the Corporation (including information
developed by the Participant), received from a third party in confidence, or
belonging to others and licensed or disclosed to the Corporation in confidence
for use in any aspect of its business and without regard to whether it is
designated or marked as such through use of such words as “classified,”
“confidential” or “restricted”;
     Provided, however, that Corporation Confidential Information shall not
include any information that is or becomes generally known through no wrongful
act or omission of the Participant. However, information shall not fail to be
Corporation Confidential Information solely because it is embraced by more
general information available on a non-confidential basis.
     (l) “Covered Employee” means a covered employee of the Corporation as
defined in Section 162(m) of the Code.
     (m) “Director” means a member of the Board.

E-36



--------------------------------------------------------------------------------



 



     (n) “Dividend Equivalent” means an amount equal to the dividends that would
have been payable with respect to Shares of Common Stock if the Participant held
Shares rather than such Restricted Stock Units.
     (o) “Document” means any devices, records, data, notes, reports, abstracts,
proposals, lists, correspondence (including e-mails), specifications, drawings,
blueprints, sketches, materials, equipment, reproductions of any kind made from
or about such documents or information contained therein, recordings, or similar
items.
     (p) “Eligible Employee” means any individual who is an employee on the
Payroll of the Corporation.
     (q) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute.
     (r) “Fair Market Value” of a Share as of a specified date means a price
that is based on the opening, closing, actual, high, low or average selling
prices of Shares on the New York Stock Exchange (or other established exchange
or exchanges), on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days as determined by the
Committee in its discretion.
     (s) “Full Value Award” means an Award other than in the form of a Stock
Option or a Stock Appreciation Right and which is settled by the issuance of
Shares and which does not provide for full payment in cash or property for such
Shares by the Award recipient as determined under the Rules.
     (t) “Grant Eligible Employee” means an Eligible Employee that is employed
(at the time of an Award or grant) by the Corporation.
     (u) “Independent Director” means a member of the Board that is independent
of the Corporation within the meaning of the rules of the New York Stock
Exchange.
     (v) “Misconduct” of a Participant means:
          (1) The Corporation has been required to prepare an accounting
restatement due to material noncompliance, as a result of misconduct, with any
financial reporting requirement under the securities laws, and the Committee has
determined in its sole discretion that the Participant:
               (A) Had knowledge of the material noncompliance or circumstances
giving rise to such noncompliance and willfully failed to take reasonable steps
to bring it to the attention of appropriate individuals within the Corporation;
or
               (B) Knowingly engaged in practices which materially contributed
to the circumstances that enabled such material noncompliance to occur;

E-37



--------------------------------------------------------------------------------



 



          (2) A Participant commits an act of embezzlement, fraud or theft with
respect to the property of the Corporation, materially violates the
Corporation’s conflict of interest policy, or breaches his or her fiduciary duty
to the Corporation;
          (3) A Participant, while still employed by the Corporation:
               (A) Willfully misappropriates or discloses to any person, firm or
corporation any Corporation Confidential Information, unless the Participant is
expressly authorized by the Corporation’s management to disclose such
Corporation Confidential Information, pursuant to a written non-disclosure
agreement that sufficiently protects it;
               (B) Directly or indirectly engages in, commences employment with,
or materially renders services, advice or assistance to any Business in
Competition with the Corporation other than on behalf of the Corporation;
               (C) Induces or attempts to induce, directly or indirectly, any of
the Corporation’s customers, employees, representatives or consultants to
terminate, discontinue or cease working with or for the Corporation, or to
breach any contract with the Corporation, in order to work with or for, or enter
into a contract with, the Participant or any third party other than when such
action is taken on behalf of the Corporation;
          (4) A Participant willfully fails to promptly return all Documents and
other tangible items belonging to the Corporation that are in his or her
possession or control upon termination of employment, whether pursuant to
retirement or otherwise;
          (5) A Participant willfully commits an act which, under applicable
law, constitutes the misappropriation of a Corporation trade secret or otherwise
violates the law of unfair competition with respect to the Corporation;
including, but not limited to, unlawfully:
               (A) Using or disclosing Corporation Confidential Information; or
               (B) Soliciting (or contributing to the soliciting of) the
Corporation’s customers, employees, representatives, or consultants to:
                    (i) Terminate, discontinue or cease working with or for the
Corporation; or
                    (ii) To breach any contract with the Corporation, in order
to work with or for, or enter into a contract with, the Participant or any third
party;
          (6) A Participant willfully fails to inform any new employer of the
Participant’s continuing obligation to maintain the confidentiality of the trade
secrets and other Corporation Confidential Information obtained by the
Participant during the term of his or her employment with the Corporation;
     The Committee shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in subsections (1) through
(6) above, and its determination shall be conclusive and binding on all
interested persons.

E-38



--------------------------------------------------------------------------------



 



     (w) “Non-Employee Director” means a Director who is not an employee of the
Corporation as provided in Rule 16b-3.
     (x) “Non-Stock Award” means an Award under the Plan, for which the amount,
value and denomination are not determined with reference to, or expressed in,
Shares.
     (y) “Non-Stock Award Agreement” means the agreement between the Corporation
and the recipient of a Non-Stock Award that contains the terms and conditions
pertaining to the Non-Stock Award.
     (z) “Optionee” means an Eligible Employee who has received the grant of a
Stock Option. An Optionee shall also be a Participant.
     (aa) “Other Share-Based Award” means an Award granted pursuant to
Section X. of the Plan.
     (bb) “Other Share-Based Award Agreement” means the agreement between the
Corporation and the recipient of an Other Share-Based Award that contains the
terms and conditions pertaining to the Other Share-Based Award.
     (cc) “Outside Director” means an outside director of the Board within the
meaning of Section 162(m) of the Code.
     (dd) “Participant” means an Eligible Employee who is granted an Award under
the Plan.
     (ee) “Payroll” means the system used by the Corporation to pay those
individuals it regards as Corporation employees for their services and to
withhold employment taxes from the compensation it pays to such employees.
“Payroll” does not include any system the Corporation uses to pay individuals
whom it does not regard as Corporation employees and for whom it does not
actually withhold employment taxes (including, but not limited to, individuals
it regards as independent contractors) for their services.
     (ff) “Performance Share” means a unit granted by the Committee as described
in Section X. of the Plan.
     (gg) “Plan” means the Long-Term Incentive Plan of Chevron Corporation, as
amended from time to time.
     (hh) “Restricted Stock” means Shares granted pursuant to Section IX. of the
Plan.
     (ii) “Restricted Stock Agreement” means the agreement between the
Corporation and the recipient of Restricted Stock that contains the terms,
conditions and restrictions pertaining to such Restricted Stock.

E-39



--------------------------------------------------------------------------------



 



     (jj) “Restricted Stock Award” means an Award granted pursuant to the
provisions of Section IX. of the Plan.
     (kk) “Restricted Stock Unit” means a bookkeeping entry unit granted by the
Committee that is measurable with respect to Shares, and that is forfeitable and
restricted as provided in Section X. of the Plan.
     (ll) “Restriction Period” means with respect to a Restricted Stock Share or
a Restricted Stock Unit, the period from grant until the earlier of the date
that the restrictions lapse or the Share or Unit is forfeited.
     (mm) “Rule 16b-3” means Rule 16b-3 promulgated by the Commission pursuant
to the Exchange Act, or any successor or replacement rule adopted by the
Commission.
     (nn) “Rules” means regulations and rules adopted from time to time by the
Committee.
     (oo) “Share” means one share of Common Stock, adjusted in accordance with
Section XII. (if applicable).
     (pp) “Stock Appreciation Right” or “SAR” means a right to the payment of
the appreciation in Share price as described in Sections VIII. and X. of the
Plan.
     (qq) “Stock Option” means a non-statutory stock option granted pursuant to
Section VIII. of the Plan.
     (rr) “Stock Option Agreement” means the agreement between the Corporation
and the Optionee that contains the terms and conditions pertaining to a Stock
Option.
     (ss) “Subsidiary” means any corporation or entity with respect to which the
Corporation, one or more Subsidiaries, or the Corporation together with one or
more Subsidiaries, owns not less than eighty percent (80%) of the total combined
voting power of all classes of stock entitled to vote, or not less than eighty
percent (80%) of the total value of all shares of all classes of stock.
     (tt) “Stock Unit” means a bookkeeping entry unit granted by the Committee
that is measurable with respect to Shares as provided in Section X. of the Plan.
     (uu) “Successors or Assigns” means a corporation or other entity acquiring
all or substantially all the assets and business of the Corporation (including
the Plan) whether by operation of law or otherwise, including any corporation or
other entity effectuating a Change in Control of the Corporation.
     (vv) “Termination”, “Terminated”, or “Terminate” means that a Participant’s
formal employment relationship with the Corporation has ended, including by
reason of death.
          (1) A formal employment relationship with the Corporation cannot exist
unless an individual is on the Payroll.

E-40



--------------------------------------------------------------------------------



 



          (2) A Participant shall be deemed to have Terminated upon the earlier
of
               (A) Twenty-nine (29) months after the commencement of long-term
disability benefits under a plan or program sponsored by the Corporation; or
               (B) The date the Participant either fails to qualify or no longer
qualifies for such long-term disability benefits, provided that he or she does
not return to active employment with the Corporation at that time.
SECTION III. ADMINISTRATION.
     The Plan shall be administered by the Committee.
     (a) Composition of the Committee.
          (1) The Committee shall consist of not less than a sufficient number
of Non-Employee Directors so as to qualify the Committee to administer the Plan
as contemplated by Rule 16b-3 and each of whom shall be an Independent Director.
          (2) The Board shall appoint one (1) of the members of the Committee as
chair.
          (3) If any Committee member does not qualify as an Outside Director,
Awards under the Plan for Covered Employees shall be administered by a
subcommittee consisting of each Committee member who qualifies as an Outside
Director. If fewer than two (2) Committee members qualify as an Outside
Director, the Board shall appoint one (1) or more other members to such
subcommittee who do qualify as Outside Directors so that it shall at all times
consist of at least two (2) members who qualify as an Outside Director for
purposes of Section 162(m) of the Code.
          (4) The Board may, from time to time, remove members from, add members
to, or fill vacancies on the Committee. If fewer than two Committee members
qualify as an Outside Director, the Board shall appoint one (1) or more new
members who so qualify and they shall be members of the subcommittee described
in Section III.(a)(3) so that at all times it consists of at least two (2)
members who qualify as Outside Directors.
          (5) In the event that the Committee will not satisfy the requirements
of Rule 16b-3, the Board shall appoint another committee that shall satisfy such
requirements.
     (b) Actions by the Committee. The Committee shall hold meetings at such
times and places as it may determine. Acts approved by a majority of the members
of the Committee present at a meeting at which a quorum is present, or acts
reduced to or approved in writing by a majority of the members of the Committee,
shall be the valid acts of the Committee.
     (c) Powers of the Committee.
          (1) The Committee’s authority includes the rights to:

E-41



--------------------------------------------------------------------------------



 



               (A) Construe and interpret the Plan;
               (B) Promulgate, amend, interpret, and rescind Rules relating to
the implementation of the Plan;
               (C) Select which Grant Eligible Employees shall be granted
Awards;
               (D) Determine the number of Shares or Share equivalents to be
subject to each Award;
               (E) Determine the Award price, if any;
               (F) Determine the vesting or duration of Awards;
               (G) Determine other terms and conditions of Awards;
               (H) Adopt procedures for the disposition of Awards in the event
of a Participant’s divorce or dissolution of marriage; and
               (I) Make all other determinations necessary or advisable for the
administration of the Plan.
          (2) Notwithstanding Section III.(c)(1) of the Plan:
               (A) No provision in the Plan referencing the Committee’s
discretion shall be construed as granting the Committee the authority to
exercise discretion in a manner that is inconsistent with the Plan; and
               (B) Adoption of Rules by the Committee is an exercise of the
Committee’s discretion. Once adopted, the Committee may not exercise additional
discretion that is inconsistent with the Rules without amending the Rules.
          (3) Subject to the requirements of applicable law, the Committee may
designate other persons to carry out its responsibilities and may prescribe such
conditions and limitations as it may determine in its sole discretion, except
that the Committee may not delegate its authority with regard to the selection
for participation or the granting of Awards to persons subject to Section 16 of
the Exchange Act.
          (4) Any determination, decision or action of the Committee in
connection with the construction, interpretation, administration, or application
of the Plan shall be final, conclusive and binding upon all persons
participating in the Plan and any person validly claiming under or through
persons participating in the Plan.
     (d) Liability of Committee Members. No member of the Board or the Committee
shall be liable for any action or determination made in good faith by the Board
or the Committee with respect to the Plan or any Award under it.

E-42



--------------------------------------------------------------------------------



 



     (e) Administration of the Plan Following a Change in Control. Within thirty
(30) days after the occurrence of a Change in Control, the Committee shall
appoint an independent organization which shall thereafter administer the Plan
and have all of the powers and duties formerly held and exercised by the
Committee with respect to the Plan as provided in Section III.(c). Upon such
appointment, the Committee shall cease to have any responsibility with respect
to the administration of the Plan.
SECTION IV. DURATION OF THE PLAN.
     The Plan shall terminate on the earlier of the date it is terminated by the
Board or January 27, 2014.
SECTION V. SHARES SUBJECT TO THE PLAN.
     (a) Maximum Number of Shares. Effective April 28, 2004 and with respect to
April 28, 2004 and later grants, the maximum number of Shares which may be
issued under the Plan shall be one hundred sixty million (160,000,000) Shares;
provided, however, that the maximum number of Shares which may be issued under
the Plan subject to Full Value Awards shall be sixty-four million (64,000,000)
Shares. The limitations set forth in this Section V.(a) have been adjusted and
shall be subject to adjustment as provided in Section XII. For Awards granted
prior to April 28, 2004, the maximum number of Shares for which Awards may be
granted was set forth in the Plan prior to the January 28, 2004 amendment and
restatement.
     (b) Accounting for Number of Shares.
          (1) Shares covered by an Award shall only be counted against the limit
set forth in Section V.(a) as used to the extent that such Shares are actually
issued;
          (2) Any Shares related to Awards which terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of such Shares, are
settled in cash in lieu of Shares, or are exchanged, with the Committee’s
permission, prior to the issuance of Shares, for Awards not involving Shares,
shall be available again for grant under the Plan;
          (3) If the exercise price of any Stock Option granted under the Plan
or the tax withholding requirements with respect to any Award under the Plan are
satisfied by tendering Shares to the Corporation (either by attestation or
actual delivery) or if a Stock Appreciation Right is exercised, only the number
of Shares issued, net of the Shares tendered, if any, shall be deemed delivered
for purposes of determining the maximum number of Shares available for issuance
under the Plan; and
          (4) The maximum number of Shares available for issuance under the Plan
under Section V.(a) shall not be reduced to reflect any dividends or Dividend
Equivalents that are reinvested into additional Shares or credited with respect
to any Award outstanding under the Plan.
     (c) Source of Stock Issued Under the Plan. Common Stock issued under the
Plan may be either authorized and unissued Shares or issued Shares that have
been reacquired by the Corporation, as determined in the sole discretion of the
Committee. No fractional Shares of Common Stock shall be issued under the Plan.

E-43



--------------------------------------------------------------------------------



 



SECTION VI. PERSONS ELIGIBLE FOR AWARDS.
     Grant Eligible Employees (including officers, whether or not they are
directors) are eligible to receive Awards under the Plan within the sole
discretion of the Committee. In its sole discretion, the Committee may award a
Grant Eligible Employee more than one Award, including Awards of the same type.
SECTION VII. AGGREGATE LIMITS ON AWARDS.
     The following aggregate limits shall apply to grants of Awards under the
Plan:
     (a) Stock Options, Stock Appreciation Rights, Restricted Stock and Other
Share-Based Awards. The aggregate number of Shares that may be granted in the
form of Stock Options, Stock Appreciation Rights, Restricted Stock and Other
Share-Based Awards in any one calendar year to any Participant shall not exceed
four million (4,000,000) Shares. This limitation shall be subject to adjustment
as provided in Section XII.
     (b) Non-stock Awards. The value of all Non-Stock Awards granted in any
single calendar year to any Participant shall not exceed $4,000,000. For this
purpose, the value of a Non-Stock Award shall be determined on the grant date
without regard to any conditions imposed on the Non-Stock Award.
SECTION VIII. STOCK OPTIONS.
     (a) Limitation to Non-Statutory Stock Options. All Stock Options granted
under the Plan shall be in the form of non-statutory stock options, i.e. options
that are not incentive stock options within the meaning of Section 422 of the
Code. All Stock Options shall be subject to the following terms and conditions
and shall contain such additional terms and conditions as the Committee shall
determine in its sole discretion.
     (b) Awards of Stock Options. The Committee shall have authority in its sole
discretion to determine the Grant Eligible Employees to whom and the time or
times at which grants of Stock Options shall be made. The terms of each Stock
Option shall be set forth in a Stock Option Agreement, including, without
limitation, restrictions upon the exercise of the Stock Option or restrictions
on the transferability of Shares issued upon the exercise of a Stock Option, as
the Committee shall determine in its sole discretion. Stock Options may be
granted alone, in addition to, or in tandem with other Awards under the Plan.
     (c) Number of Shares. Each Stock Option Agreement shall state the number of
Shares to which the Stock Option Agreement pertains and shall provide for the
adjustment thereof in accordance with the provisions of Section XII. No
fractional Shares shall be issued pursuant to the exercise of a Stock Option.
     (d) Exercise Price. Each Stock Option Agreement shall state the exercise
price per Share, which shall be determined by the Committee in its sole
discretion; provided, however, that the exercise price shall never be less than
one hundred percent (100%) of the Share’s Fair Market Value on the grant date.

E-44



--------------------------------------------------------------------------------



 



     (e) Method of Payment. A Stock Option may be exercised, in whole or in
part, by giving notice of exercise in the manner prescribed by the Corporation
specifying the number of Shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price in cash or, if acceptable
to the Committee in its sole discretion:
          (1) In Shares already owned by the Participant (including, without
limitation, by attestation to the ownership of such Shares);
          (2) By the withholding and surrender of the Shares subject to the
Stock Option;
          (3) By delivery (on a form prescribed by the Committee) of an
irrevocable direction to a securities broker approved by the Committee to sell
Shares and to deliver all or part of the sales proceeds to the Corporation in
payment of all or part of the purchase price and any withholding taxes; or
          (4) In any other form acceptable to the Committee that is consistent
with applicable law.
     (f) Term and Exercise of Stock Options; Non-Transferability of Stock
Options.
          (1) Each Stock Option Agreement shall state the time or times when the
Stock Options become exercisable and the time or times when any Stock
Appreciation Right granted with it may be exercised, which shall be determined
by the Committee in its sole discretion subject to the following:
               (A) No Stock Option shall be exercisable before the completion of
a specified period of continued employment with the Corporation after the date
the Stock Option is granted (except upon a Change in Control where the
Participant qualifies for severance pay under a Change in Control severance pay
program maintained by the Corporation).
               (B) No Stock Option shall be exercisable for more than ten
(10) years from the date it is granted.
          (2) Except as determined by the Committee in its sole discretion, the
Participant shall not be permitted to sell, transfer, pledge, assign or encumber
Stock Options during the lifetime of the Optionee. Notwithstanding the
foregoing, any Stock Option may be transferred or assigned:
               (A) After the Optionee’s death to his or her beneficiary
designated pursuant to procedures adopted by the Committee; and
               (B) Pursuant to a domestic relations order enforceable under
applicable law.

E-45



--------------------------------------------------------------------------------



 



     (g) Termination of Employment. The Rules and/or individual Stock Option
Agreement shall set forth the extent to which the Optionee shall have the right
to exercise the Stock Option following Termination. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Stock Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for Termination.
     (h) Rights as a Stockholder. An Optionee or a transferee of an Optionee
shall have no rights as a stockholder with respect to any Shares covered by his
or her Stock Option until the date such interest is recorded as a book entry on
the records of the Corporation. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such interest is recorded as a book entry in the records of the Corporation.
Stock Options are subject to adjustment as provided in Section XII.
     (i) Stock Appreciation Rights. In connection with the grant of any Stock
Option pursuant to the Plan, the Committee, in its sole discretion, may also
grant a Stock Appreciation Right pursuant to which the Optionee shall have the
right to surrender all or part of the unexercised portion of such Stock Option,
exercise the Stock Appreciation Right, and thereby obtain payment of an amount
equal to (or less than, if the Committee shall so determine in its sole
discretion at the time of grant) the difference obtained by subtracting the
aggregate exercise price of the Shares subject to the Stock Option (or the
portion thereof) so surrendered from the market price (as determined under the
Rules) of such Shares on the date of such surrender. The exercise of such Stock
Appreciation Right shall be subject to such limitations (including, but not
limited to, limitations as to time and amount) as the Committee shall determine
in its sole discretion. The payment for Stock Appreciation Rights may be made in
Shares (determined with reference to its Fair Market Value on the date of
exercise), or in cash, or partly in cash and in Shares, as determined in the
sole discretion of the Committee. In the event of the exercise of a Stock
Appreciation Right, the underlying Stock Option shall be deemed to have been
exercised for all purposes under the Plan, including Section V. Stock
Appreciation Rights are subject to adjustment as provided in Section XII.
SECTION IX. RESTRICTED STOCK.
     (a) Restricted Stock Awards. The Committee shall have authority in its sole
discretion to determine the Grant Eligible Employees to whom, and the time or
times at which, grants of Restricted Stock shall be made; the number of Shares
of Restricted Stock to be awarded; the price (if any) to be paid by the
recipient of Restricted Stock; the time or times within which such Awards may be
subject to forfeiture; the time or times when restrictions shall lapse; and all
other terms and conditions of the Awards.
          (1) For any Restricted Stock Award, the Corporation shall receive
consideration in an amount at least equal to any amount required to be received
by the Corporation under Delaware law for the valid issuance of fully paid and
non-assessable stock.
          (2) The Committee may condition the grant of a Restricted Stock Award
upon the attainment of specified performance goals (such as earnings per share,
total shareholder return, return on capital employed, operating margin,
operating expense, or cash flow) or such other factors as the Committee may
determine in its sole discretion.

E-46



--------------------------------------------------------------------------------



 



          (3) Restricted Stock Awards may be granted alone, in addition to, or
in tandem with, other Awards under the Plan.
          (4) Each Participant receiving a Restricted Stock Award shall have his
or her interest in the Restricted Stock recorded as a book entry on the records
of the Corporation, subject to adjustment as provided in Section XII.
     (b) Terms, Conditions, and Restrictions. The terms of each Restricted Stock
Award shall be set forth within the sole discretion of the Committee in the
Restricted Stock Agreement.
          (1) The Committee shall specify the terms, conditions and restrictions
applicable to Shares of Restricted Stock.
          (2) These terms, conditions and restrictions must include continued
employment with the Corporation for a specified period of time following the
grant date, provided that they may also provide for the lapse of such
restrictions upon Termination or taxation (other than through an election under
Section 83(b) of the Code or similar provision) prior to the completion of a
specified period or the attainment of designated performance objectives.
               (A) With respect to the Restricted Stock during the Restriction
Period; the Committee may provide for the lapse of any such term, condition or
restriction in installments and may accelerate or waive such term, condition or
restriction, in whole or in part, based on service, performance, and/or such
other factors or criteria as the Committee may determine in its sole discretion.
               (B) Except as provided by the Committee, the Participant shall
not be permitted to sell, transfer, pledge, assign or encumber Restricted Stock
awarded under the Plan during the Restriction Period. Notwithstanding the
foregoing, any Restricted Stock may be transferred:
                    (i) After the Participant’s death to his or her beneficiary
designated pursuant to procedures adopted by the Committee; or
                    (ii) Pursuant to a domestic relations order enforceable
under applicable law.
     (c) Limitations. Notwithstanding Section IX.(b)(1);
          (1) With the exception for a sum of Restricted Stock and Restricted
Stock Units counted pursuant to Section V.(b) against Shares authorized for
issuance up to a maximum of five percent (5%) of the total Shares authorized
under Section V.(a),
               (A) The restrictions on Restricted Stock may not lapse more
rapidly than pro rata on an annual basis over a three (3) year period; and

E-47



--------------------------------------------------------------------------------



 



               (B) Any Awards of Restricted Stock which vest upon the attainment
of performance goals shall provide for a performance period of no less than
twelve (12) months.
          (2) The Restricted Stock may be forfeited as provided in Section XIII.
     (d) Rights as a Stockholder. Except as otherwise inconsistent with the
provisions of this Section IX.:
          (1) The Participant shall have all of the rights of a stockholder of
the Corporation with respect to the Shares of Restricted Stock, including the
right to vote the Shares and the right to receive any cash or stock dividends;
and
          (2) Payment of cash dividends shall be made at a time consistent with
that of other shareholders, except that payment shall not be later than two and
one-half (2 1/2) months after the record date. Cash dividends may not be
deferred.
     (e) Recording of the Participant’s Interest. If and when the Restriction
Period applicable to Shares of Restricted Stock expires without a prior
forfeiture of the Restricted Stock, an appropriate book entry recording the
Participant’s interest in the unrestricted Shares shall be entered on the
records of the Company, subject to adjustment as provided in Section XII.
SECTION X. OTHER SHARE-BASED AWARDS.
     (a) Grants.
          (1) Other Share-Based Awards may include, but are not limited to:
               (A) Performance Shares;
               (B) Stock Units;
               (C) Restricted Stock Units;
               (D) Stock Appreciation Rights not granted in connection with the
grant of Stock Options pursuant to Section VIII.;
               (E) Dividend Equivalents;
               (F) The grant of Shares conditioned upon
                    (i) Some specified event; or
                    (ii) The lapse of restrictions on Restricted Stock;
               (G) The payment of cash based upon the performance of the Shares;
or
               (H) The grant of securities convertible into Shares.
          (2) The Committee shall have sole discretion to determine:

E-48



--------------------------------------------------------------------------------



 



               (A) The Grant Eligible Employees to whom to grant Other
Share-Based Awards;
               (B) When to grant Other Share-Based Awards;
               (C) The number of Shares or other securities, if any, to be
granted pursuant to Other Share-Based Awards; and
               (D) All other conditions of the Other Share-Based Awards,
including, without limitation, whether Stock Appreciation Rights not granted in
connection with the grant of any Stock Option shall be settled in cash or in
Shares.
     (b) Terms, Conditions, and Restrictions. The terms of each Other
Share-Based Award shall be set forth in the Other Share-Based Award Agreement.
Such terms shall be within the sole discretion of the Committee.
          (1) The Committee shall specify the terms, conditions and restrictions
governing the vesting, forfeiture or lapse of restrictions for the Other
Share-Based Awards.
               (A) These terms, conditions and restrictions must include
continued employment with the Corporation for a specified period of time (as
determined under the Rules) following the grant date; but may also provide for
vesting upon Termination prior to the completion of a specified period or the
attainment of designated performance objectives.
               (B) The Committee may provide for the lapse of any such term,
condition or restriction in installments and may accelerate or waive such term,
condition or restriction in whole or in part; based on service, performance,
and/or such other factors or criteria as the Committee may determine in its sole
discretion.
               (C) The Committee may condition the grant of an Other Share-Based
Award upon the attainment of specified performance goals (such as earnings per
share, total shareholder return, return on capital employed, operating margin,
operating expense or cash flow) or such other factors as the Committee may
determine, in its sole discretion.
          (2) In making an Other Share-Based Award, the Committee may determine
that a Participant shall be entitled to receive (currently or on a deferred
basis) interest, dividends, or Dividend Equivalents with respect to the Shares
or other securities covered by the Award; and the Committee may provide that
such amounts (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested.
          (3) Except as otherwise provided in the Rules or in an Other
Share-Based Award Agreement, any Other Share-Based Award may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the Shares are issued or the Award becomes payable, or, if later, the date
on which any applicable restriction, performance or deferral period expires or
lapses. Notwithstanding the foregoing, Other Share Based Awards may be
transferred:

E-49



--------------------------------------------------------------------------------



 



               (A) After the Participant’s death, to his or her beneficiary
designated pursuant to procedures adopted by the Committee; and
               (B) Pursuant to a domestic relations order enforceable under
applicable law.
          (4) The Rules or Other Share-Based Award Agreement shall contain
provisions dealing with the disposition of such Award in the event of a
termination of the Participant’s employment prior to the exercise, realization
or payment of such Award.
     (c) Limitations. Notwithstanding Section X.(b)(1):
          (1) With the exception for a sum of Restricted Stock and Restricted
Stock Units counted pursuant to Section V.(b) against Shares authorized for
issuance up to a maximum of five percent (5%) of the total Shares authorized
under Section V.(a),
               (A) The restrictions on Restricted Stock Units may not lapse more
rapidly than pro rata on an annual basis over a three (3) year period; and
               (B) Any Awards of Restricted Stock Units which vest upon the
attainment of performance goals shall provide for a performance period of no
less than twelve (12) months.
          (2) The Other Share-Based Award may be forfeited as provided in
Section XIII.
SECTION XI. NON-STOCK AWARDS.
     (a) Grants.
          (1) Non-Stock Awards may be granted to Grant Eligible Employees either
alone or in addition to or in conjunction with other Awards under the Plan.
Awards under this Section XI. may take any form that the Committee shall
determine in its sole discretion.
          (2) The Committee shall have sole and complete authority to determine
the Grant Eligible Employees to whom and the time or times at which Non-Stock
Awards shall be made, the amount of any Non-Stock Award and all other conditions
of the Non-Stock Awards. The Committee may condition the grant of a Non-Stock
Award upon the attainment of specified performance goals (such as earnings per
share, total shareholder return, return on capital employed, operating margin,
operating expense or cash flow) or such other factors as the Committee may
determine, in its sole discretion.
     (b) Terms and Conditions.
          (1) The terms of any Non-Stock Award shall be set forth in a Non-Stock
Award Agreement between the Corporation and the Eligible Employee, which shall
contain provisions:

E-50



--------------------------------------------------------------------------------



 



               (A) Dealing with the disposition of such Award in the event of a
Termination prior to the exercise, realization or payment of such Award; and
               (B) Such other provisions as the Committee determines to be
necessary or appropriate within its sole discretion.
          (2) Non-Stock Awards may not be sold, assigned, transferred, pledged
or otherwise encumbered prior to the date on which the Award becomes payable,
or, if later, the date on which the requirements of any applicable restriction,
condition, performance goal or deferral period is met or lapses. Notwithstanding
the foregoing, Non-Stock Awards may be transferred:
                    (i) As otherwise provided in the Non-Stock Award Agreement;
                    (ii) After the Participant’s death, to his or her
beneficiary designated pursuant to procedures adopted by the Committee; and
                    (iii) Pursuant to a domestic relations order enforceable
under applicable law.
          (3) Notwithstanding any provision of this Section XI, Non-Stock Awards
may be forfeited as provided in Section XIII.
SECTION XII. RECAPITALIZATION.
     (a) Subject to any required action by the stockholders, the number of
Shares covered by the Plan as provided in Section V., the maximum number of
Shares that may be granted to any one individual in any calendar year as
provided in Section VII., the number of Shares covered by or referred to in each
outstanding Award (other than an Award of Restricted Stock that is outstanding
at the time of the event described in this paragraph), and the Exercise Price of
each outstanding Stock Option and any price required to be paid for Restricted
Stock not yet outstanding at the time of the event described in this paragraph
or Other Share-Based Award shall be proportionately adjusted for:
          (1) Any increase or decrease in the number of issued Shares resulting
from a subdivision or consolidation of Shares;
          (2) The payment of a stock dividend (but only of Common Stock) or any
other increase or decrease in the number of such Shares effected without receipt
of consideration by the Corporation; or
          (3) The declaration of a dividend payable in cash that has a material
effect on the price of issued Shares.
     (b) Subject to any required action by the stockholders, if the Corporation
is the surviving corporation in any merger, consolidation or other
reorganization, each outstanding Award (other than an Award of Restricted Stock
that is outstanding at such time) shall pertain and apply to the securities to
which a holder of the number of Shares subject to the Award would have been
entitled.

E-51



--------------------------------------------------------------------------------



 



     (c) In the event of a dissolution or liquidation of the corporation or a
merger, consolidation or other reorganization in which the Corporation is not
the surviving corporation, each outstanding Stock Option, each unvested
Restricted Stock Award or Other Share-Based Award and each Non-Stock Award shall
be assumed by the surviving corporation and each Stock Option, unvested
Restricted Stock Award and Other Share-Based Award shall pertain to a comparable
number of shares in the surviving corporation, unless the terms of the agreement
of merger, consolidation or reorganization call for the full vesting and cash
out of such Awards.
     (d) In the event of a change in the Common Stock, which is limited to a
change of all of the Corporation’s authorized shares with par value into the
same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.
     (e) The Committee shall make equitable adjustments in the number of Shares
covered by the Plan and the price or other value of any outstanding Awards in
the event of a spin-off or other distribution (other than normal cash dividends)
of Corporation assets to stockholders.
     (f) To the extent that the foregoing adjustments relate to stock or
securities of the Corporation, such adjustments shall be made by the Committee,
and the action in that respect shall be final, binding and conclusive.
     (g) Except as expressly provided in this Section XII., a Participant shall
have no rights by reason of any subdivision or consolidation of shares of stock
of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger or consolidation or spin-off of assets or stock
of another corporation, and any issuance by the Corporation of shares of stock
of any class or securities convertible into shares of stock of any class, shall
not affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to the Stock Option.
     (h) The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.
     (i) The Committee shall prescribe rules governing the adjustment of the
number of shares covered by the Plan as provided in Section V. and of Awards
outstanding under the Plan in the event that the preferred stock purchase rights
issued pursuant to the Corporation’s stockholder rights plan or any successor
rights plan detach from the Common Stock and become exercisable.
SECTION XIII. FORFEITURE FOR MISCONDUCT.
     (a) Notwithstanding any other provision of this Plan to the contrary, if a
Participant engages in Misconduct the Committee (or its delegate) may:

E-52



--------------------------------------------------------------------------------



 



          (1) Rescind the exercise of any Stock Option granted on or after
June 29, 2005 and exercised on or after the date the Participant’s Misconduct
occurred and cancel all Awards granted on or after June 29, 2005 and outstanding
on the date of discovery of the Participant’s Misconduct; and
          (2) Demand that the Participant repay any cash distributed to the
Participant in respect of any Award granted on or after June 29, 2005 or pay
over to the Corporation the proceeds (less the Participant’s purchase price, if
any) received by the Participant upon the sale, transfer or other transaction
involving the Shares acquired upon the exercise of any Stock Option granted on
or after June 29, 2005 and exercised on or after the date the Participant’s
Misconduct occurred or upon the vesting of any Award granted on or after
June 29, 2005 and vested after the date of the Participant’s Misconduct, in such
manner and on such terms and conditions as may be required, and, without
limiting any other remedy the Corporation or its affiliates may have, the
Corporation shall be entitled to set-off against the amount of any such proceeds
any amount owed the Participant by the Corporation or its affiliates to the
fullest extent permitted by law;
          Provided that, following a Change in Control, this Section XIII. shall
apply only in the event of Misconduct as defined in Section II.(v)(1) and (2) of
the Plan.
     (b) Notwithstanding any other provision of the Plan to the contrary, until
any Award that does not constitute non-qualified deferred compensation within
the meaning of Section 409A of the Code is delivered or distributed, such Award
is subject to forfeiture if the Participant is indebted to the Corporation at
the time when the Award becomes payable or distributable. In such case, such
Award (to the extent that the amount thereof does not exceed such indebtedness
determined as of the date payment is scheduled to be made) shall be forfeited
and the Participant’s indebtedness to the Corporation shall be extinguished to
the extent of such forfeiture.
     (c) Any provision of this Section XIII. which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section XIII.
SECTION XIV. SECURITIES LAW REQUIREMENTS.
     No Shares shall be issued and no Stock Options shall become exercisable
pursuant to the Plan unless and until the Corporation has determined that:
     (a) It and the Participant have taken all actions required to register the
Shares under the Securities Act of 1933, as amended, or perfect an exemption
from the registration requirements thereof;
     (b) Any applicable listing requirement of any stock exchange on which the
Common Stock is listed has been satisfied; and
     (c) Any other applicable provision of state or federal law has been
satisfied.

E-53



--------------------------------------------------------------------------------



 



SECTION XV. AMENDMENTS OF THE PLAN OR AWARDS.
     (a) Amendment of the Plan. The Board may, at any time, alter, amend or
terminate the Plan; provided:
          (1) The Board may, insofar as permitted by law, from time to time,
with respect to any Shares at the time not already subject to Awards, suspend or
discontinue the Plan or revise or amend it in any respect whatsoever. However,
unless the Board specifically otherwise provides, any revision or amendment that
would cause the Plan to fail to comply with Rule 16b-3 or any other requirement
of applicable law or regulation if such amendment were not approved by the
holders of the Common Stock of the Corporation shall not be effective unless and
until the approval of the holders of Common Stock of the Corporation is
obtained.
          (2) No amendment, revision, suspension or discontinuation of the Plan
(including any amendment to this Section XV.) approved by the Board during the
Benefit Protection Period under Change in Control shall be valid or effective if
such amendment, revision, suspension or discontinuation would alter the
provisions of this Section XV. or adversely affect an Award outstanding under
the Plan; provided, however, any amendment, revision, suspension or
discontinuation may be effected, even if so approved after the public
announcement of the proposed transaction which effected, would have constituted
a Change in Control, if:
               (A) The amendment or revision is approved after any plans have
been abandoned to effect the transaction which, if effected, would have
constituted a Change in Control and the event which would have constituted the
Change in Control has not occurred; and
               (B) Within a period of six (6) months after such approval, no
other event constituting a Change in Control shall have occurred, and no public
announcement of a proposed event which would constitute a Change in Control
shall have been made, unless thereafter any plans to effect the Change in
Control have been abandoned and the event which would have constituted the
Change in Control has not occurred.
          (3) Any amendment, revision, suspension or discontinuation of the Plan
which is approved by the Board prior to a Change in Control at the request of a
third party who effectuates a Change in Control shall be deemed to be an
amendment, revision, suspension or discontinuation of the Plan so approved
during the Benefit Protection Period.
     (b) Amendments of Awards. Subject to the terms of the Plan, the Committee
may amend, cancel, modify, extend or renew outstanding Awards granted under the
Plan; provided, however, that the post-Termination exercise of an outstanding
Stock Option shall not be extended to a date later than the date the Stock
Option is originally scheduled to expire. Notwithstanding the foregoing, no
Stock Option or, as applicable, any other Award shall be repriced under this
Plan.
     (c) Rights of Participant. Notwithstanding any other provision of this
Section XV., no amendment, suspension or termination of the Plan nor any
amendment, cancellation or modification of any Award outstanding under it that
would adversely affect the right of any Participant in an Award previously
granted under the Plan shall be effective without the written consent of the
affected Participant except to the extent necessary to comply with applicable
law (including compliance with any provision of law concerning favorable
taxation).

E-54



--------------------------------------------------------------------------------



 



SECTION XVI. GENERAL PROVISIONS.
     (a) Authority to Satisfy Obligations. The Committee shall have the
authority to grant Awards as an alternative to or as the form of payment for
grants or rights earned or due under other compensation plans or arrangements of
the Corporation, including, without limitation, any plans or arrangements of any
employer acquired by the Corporation.
     (b) Participants’ Stockholder Rights. A Participant shall have no dividend
rights, voting rights or other rights as a stockholder with respect to any
Shares covered by his or her Award prior to the date such interest is recorded
as a book entry on the records of the Corporation. No adjustment shall be made
for cash dividends or other rights for which the record date is prior to the
date when such interest is recorded.
     (c) Participant’s Rights Unsecured. A holder of an Other Share-Based Award
or a Non-Stock Award shall have no rights other than those of a general creditor
of the Corporation. Other Share-Based Awards and Non-Stock Awards shall
represent unfunded and unsecured obligations against the general assets of the
Corporation, subject to the terms and conditions of the applicable Other
Share-Based Award Agreement and of the Non-Stock Award Agreement.
     (d) Authority to Establish a Grantor Trust. The Committee is authorized in
its sole discretion to establish a grantor trust for the purpose of providing
security for the payment of Awards under the Plan; provided, however, that no
Participant shall be considered to have a beneficial ownership interest (or any
other sort of interest) in any specific asset of the Corporation as a result of
the creation of such trust or the transfer of funds or other property to such
trust.
     (e) No Obligation to Exercise Stock Option. The granting of a Stock Option
shall impose no obligation upon the Optionee to exercise such Stock Option.
     (f) Participant’s Beneficiary. The Rules may provide that in the case of an
Award that is not forfeitable by its terms upon the death of the Participant,
the Participant may designate a beneficiary with respect to such Award in the
event of death of a Participant.
     (g) Deferral Elections. Grants under the Plan other than Stock Options and
Stock Appreciation Rights may be deferred, if so provided in the Award
agreement, to the extent permitted under the terms of the Chevron Corporation
Deferred Compensation Plan for Management Employees II (or any successor plan)
and in compliance with the requirements of Section 409A of the Code.
     (h) Awards in Foreign Countries. The Committee shall have the authority to
adopt such modifications, procedures and sub plans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Corporation may operate to assure the viability of the benefits of Awards
made to Participants employed in such countries and to meet the intent of the
Plan.

E-55



--------------------------------------------------------------------------------



 



     (i) Withholding Taxes.
          (1) General. To the extent required by applicable federal, state,
local or foreign law, the recipient of any payment or distribution under the
Plan shall make arrangements satisfactory to the Corporation for the
satisfaction of any withholding tax obligations that arise by reason of such
payment or distribution. The Corporation shall not be required to make such
payment or distribution until such obligations are satisfied.
          (2) Stock Withholding. The Committee in its sole discretion may permit
a Participant to satisfy all or part of his or her withholding tax obligations
incident to the exercise of a Stock Option or the vesting of Restricted Stock by
having the Corporation withhold a portion of the Shares that otherwise would be
issued to him or her. The payment of withholding taxes by surrendering Shares to
the Corporation, if permitted by the Committee, shall be subject to such
restrictions as the Committee may impose, including any restrictions required by
rules of the Commission.
     (j) Other Corporation Benefit and Compensation Programs. Payments and other
benefits received by a Participant under the Plan shall not be deemed a part of
a Participant’s regular, recurring compensation for purposes of the termination
indemnity or severance pay law of any country, state or political subdivision
thereof and shall not be included in, nor have any effect on, the determination
of benefits under any other employee benefit plan or similar arrangement
provided by the Corporation unless expressly so provided by such other plan or
arrangement, or except where the Committee expressly determines that inclusion
of an Award or portion of an Award is necessary to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive annual cash compensation. Awards under the
Plan may be made in combination with or in tandem with, or as alternatives to,
grants, awards or payments under any Corporation plans. The Plan
notwithstanding, the Corporation may adopt such other compensation programs and
additional compensation arrangements as it deems necessary to attract, retain
and reward Eligible Employees for their service with the Corporation.
     (k) Application of Funds. The proceeds received by the Corporation from the
sale of Common Stock pursuant to the exercise of a Stock Option or the grant of
Restricted Stock shall be used for general corporate purposes.
     (l) Costs of the Plan. The costs and expenses of administering the Plan
shall be borne by the Corporation.
     (m) Binding Effect of Plan. The Plan shall be binding upon and shall inure
to the benefit of the Corporation, its Successors or Assigns and the Corporation
shall require any Successor or Assign to expressly assume and agree to perform
the Plan in the same manner and to the same extent that the Corporation would be
required to perform it if no such Succession or Assignment had taken place.
     (n) No Waiver of Breach. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of the Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions of conditions at the same or at any
prior or subsequent time.

E-56



--------------------------------------------------------------------------------



 



     (o) No Right to Employment. Neither the Plan, the Rules, or any Award
granted under the Plan shall be deemed to give any employee any right to remain
in the employ of the Corporation or to impair the Corporation’s right to
Terminate any employee at any time, with or without cause, which right is hereby
reserved.
     (p) Choice of Law. The Plan shall be administered, construed and governed
in accordance with the Code, and the laws of the State of California, but
without regard to its conflict of law rules. Notwithstanding the foregoing,
domestic relations orders and the Section II.(v) definition of Misconduct shall
be subject to the jurisdiction’s law that would otherwise be applicable, but
without regard to that particular jurisdiction’s conflict of laws rules.
     (q) Severability. The provisions of the Plan shall be deemed severable and
the validity or unenforceability of any provision shall not affect the validity
or enforceability of the other provisions hereof.
SECTION XVII. APPROVAL OF STOCKHOLDERS.
     Material amendments to the Plan shall be subject to approval by affirmative
vote of the stockholders of the Corporation in accordance with applicable law
and the listing requirements of the New York Stock Exchange.
SECTION XVIII. EXECUTION.
     Approved by the Board at a meeting held on December 10, 2008 and effective
January 1, 2009 and executed pursuant to the Board’s delegation.

                     
By
  /s/ Robert J. Eaton       Date   December 10, 2008    
 
 
 
         
 
   

E-57